DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claim 8-18.



Allowable Subject Matter
Claims 1-7,19-30 are allowed.

The following is the reason for allowance of claim 19, pertinent arts do not alone or in combination disclose: a photodiode disposed in a semiconductor layer, the semiconductor layer disposed between an on-chip lens and a multi wiring layer in a cross-sectional view: a first transfer transistor that transfers electric charge generated in the photodiode to a first floating diffusion region; a second transfer transistor that transfers electric charge generated in the photodiode to a second floating diffusion region; a first amplification transistor coupled to the first floating diffusion region; a second amplification transistor coupled to the second floating diffusion region; a first reset transistor coupled to the first floating diffusion region; a second reset transistor coupled to the second floating diffusion region; a first switch transistor coupled to the first floating diffusion region; and a second switch transistor coupled to the second floating diffusion region; and a charge ejection transistor configured to eject charges accumulated in the photodiode, wherein one of a source and a drain of the charge ejection transistor is coupled to 

The following is the reason for allowance of claim 20, pertinent arts do not alone or in combination disclose: a photodiode disposed in a semiconductor layer, the semiconductor layer disposed between an on-chip lens and a multi wiring layer in a cross-sectional view: a first transfer transistor that transfers electric charge generated in the photodiode to a first floating diffusion region; a second transfer transistor that transfers electric charge generated in the photodiode to a second floating diffusion region; a first amplification transistor coupled to the first floating diffusion region; a second amplification transistor coupled to the second floating diffusion region; a first reset transistor coupled to the first floating diffusion region; a second reset transistor coupled to the second floating diffusion region; a first switch transistor coupled to the first floating diffusion region; a second switch transistor coupled to the second floating diffusion region; and a capacitor coupled to the first switch transistor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugizaki (US Pub No. 20200204753), Kawahito et al (US Pub No. 20090114919), Moon et al (US Pub No. 20100123771), Yanagita et al (US Pub No. 20140054662).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895